UNITED STATES COURT OF APPEALS
                FOR THE DISTRICT OF COLUMBIA CIRCUIT

WENDT CORPORATION

                        Petitioner/Cross-Respondent
                   v.                                  : Nos.20-1319
                                                             20-1328
NATIONAL LABOR RELATIONS BOARD

                        Respondent/Cross-Petitioner

                                 JUDGMENT
   Before: PILLARI and WILKiNS, Circuit Judges and EDWARDS,
           Senior Circuit Judge.
       THIS CAUSE came to be heard upon a petition filed by Wendt Corporation
to review an Order of the National Labor Relations Board dated July 29, 2020, in
Case Nos. 03-CA-2 12225, 03-CA-22099$ and 03-CA-223 594, reported at 369
NLRB No. 135, and upon a cross-application filed by the National Labor Relations
Board to enforce said Order. The Court heard argument from the parties and has
considered the briefs and agency record filed in this cause. On March 1, 2022, the
Court, being fully advised in the premises, handed down its opinion granting
 Wendt Corporation’s petition in part and granting in part the Board’s cross-
 application for enforcement. In conformity therewith, it is hereby
        ORDERED AND ADJUDGED by the Court that Wendt Corporation, its
 officers, agents, successors, and assigns, shall abide by the said order as modified
 by the Court. (See Attached Order and Appendix)


                                       Judge, United States Court of A peals
                                       for1-tfl Distric)t of.%olumbi Circuit
                                                            tUii
                                        Judge, United States Court of Appeals
                                        for the District of Columbia Circuit


                                        Ju5tg’e, United States Court of Appeals
                                        f/f the District of Columbia Circuit
ENTERED:
                            WENUT CORPORATION
                                         V.

                  NATIONAL LABOR RELATIONS BOARD

                                      ORDER
Wendt Corporation, Cheektowaga, New York, its officers, agents, successors, and
assigns, shall
   1. Cease and desist from
      (a) Interrogating employees about their union sympathies.
      (b) Creating the impression that it is engaged in surveillance of its employees’
          union or other protected concerted activities.
      (c) Informing or implying to employees that employees who support
          Shopmen’s Local Union No. 576 (the Union) will be laid off.
      (d) Threatening employees with reprisals if they support the Union or any
          other labor organization.
      (e) Threatening employees with unspecified reprisals for wearing union
          insignia.
      (f) Instructing employees to remove union insignia.
      (g) Instructing employees to remove prounion photographs from social
          media.
      (h) Denying employees’ requests for union representation at interviews that
          they reasonably believe can result in discipline.
      (1) Discriminating against employees for supporting the Union by delaying
          their performance reviews and wage increases, suspending them,
          assigning them to undesirable work, or denying them overtime.
      (j) Unilaterally changing the terms and conditions of employment of its unit
          employees by mandating overtime, removing unit work and transferring
           it to supervisors, or delaying their performance reviews and wage
           increases.
      (k) Refusing to bargain collectively with the Union by failing and refusing to
           furnish it with requested information that is relevant and necessary to the
           Union’s performance of its functions as the collective-bargaining
           representative of the Respondent’s unit employees.


                                              1
   (1) failing to recognize and bargain with the Union as the exclusive
       representative of employees in the bargaining unit by refusing to bargain
       regarding the retroactivity of pay increases conferred in 2018.
   (m) In any like or related manner interfering with, restraining, or coercing
       employees in the exercise of the rights guaranteed them by Section 7 of
       the Act.
2. Take the following affirmative action necessary to effectuate the policies of
   the Act.
   (a) Make employees who were not timely provided their performance
       evaluations and wage increases, and Dennis Bush and William Hudson,
       whole for any loss of earnings and other benefits suffered as a result of
       the Respondent’s unlawful conduct, in the manner set forth in the remedy
       section of the judge’s decision as amended in this decision.
   (5) Compensate employees who were not timely provided their performance
        evaluations and wage increases, and Dennis Bush and William Hudson,
        for the adverse tax consequences, if any, of receiving lump-sum backpay
        awards, and file with the Regional Director for Region 3, within 21 days
        of the date the amount of backpay is fixed, either by agreement or Board
        order, a report allocating the backpay awards to the appropriate calendar
        years for these individuals.
   (c) Within 14 days from the date of this Order, remove from its files any
        reference to the unlawful suspension of Dennis Bush, and within 3 days
        thereafter notify him in writing that this has been done and that the
        suspension will not be used against him in any way.
   (d) Within 14 days from the date of this Order, remove from Dmytro Ruby’s
        2018 performance review the language that he should focus on work, and
        within 3 days thereafter notify him in writing that this has been done.
    (e) Rescind its unlawful unilateral removal of unit work and restore the status
         quo ante with respect to any reductions in the work performed by unit
         employees due to the unlawful employment of supervisors to perform unit
         work.
    (f) Before implementing any changes in wages, hours, or other terms and
         conditions of employment of unit employees, notify and, on request,
         bargain with the Union as the exclusive collective-bargaining
         representative of employees in the following bargaining unit:



                                       2
            All full-time and regular part-time janitors, welders, machine
            operators, maintenance mechanics, fitters, assemblers, painters,
            machinists, leadmen and shipping and receiving clerks employed by
            the Respondent at its facility located at 2555 Walden Avenue, Buffalo,
            New York 14225, but excluding office clerical employees, guards,
            professional employees, and supervisors as defined in the Act.
      (g) On request, bargain with the Union regarding the retroactivity of pay
          increases conferred in 201$.
      (h) Furnish to the Union in a timely manner the information requested by the
          Union since on about May 24, 201$, regarding the dates of performance
          reviews and wage increases to nonunit employees.
      (i) Preserve and, within 14 days of a request, or such additional time as the
          Regional Director may allow for good cause shown, provide at a
          reasonable place designated by the Board or its agents, all payroll records,
          social security payment records, timecards, personnel records and reports,
          and all other records, including an electronic copy of such records if stored
          in electronic form, necessary to analyze the amount of backpay due under
          the terms of this Order.
      (j) Post at its facility in Cheektowaga, New York, copies of the attached
          notice marked “Appendix.”25 Copies of the notice, on forms provided by
          the Regional Director for Region 3, after being signed by the
          Respondent’s authorized representative, shall be posted by the
          Respondent and maintained for 60 consecutive days in conspicuous
          places, including all places where notices to employees are customarily
          posted. In addition to physical posting of paper notices, notices shall be
          distributed electronically, such as by email, posting on an intranet or an
          Internet site, and/or other electronic means, if the Respondent customarily
           communicates with its employees by such means. Reasonable steps shall

 25
     If the facility involved in these proceedings is open and staffed by a substantial
complement of employees, the notices must be posted within 14 days after service
by the Region. If the facility involved in these proceedings is closed due to the
Coronavirus Disease 2019 (COVID-19) pandemic, the notices must be posted within
14 days after the facility reopens and a substantial complement of employees have
returned to work, and the notices may not be posted until a substantial complement
of employees have returned to work. Any delay in the physical posting of paper
notices also applies to the electronic distribution of the notice if the Respondent
customarily communicates with its employees by electronic means
                                           3
   be taken by the Respondent to ensure that the notice is not altered,
   defaced, or covered by any other material. If the Respondent has gone
   out of business or closed the facility involved in these proceedings, the
   Respondent shall duplicate and mail, at its own expense, a copy of the
   notice to all current employees and former employees employed by the
   Respondent at any time since September 1, 2017.
(k) Within 21 days after service by the Region, file with the Regional
    Director for Region 3 a sworn certification of a responsible official on a
    form provided by the Region attesting to the steps that the Respondent
    has taken to comply.




                                    4
                     NATIONAL LABOR RELATIONS BOARD

                                  APPENDIX

                             NOTICE To EMPLOYEES


  POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF APPEALS
      ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD
                    An Agency of the United States Government


The National Labor Relations Board has found that we violated Federal labor law
and has ordered us to post and obey this notice.

      FEDERAL LAW GIVES YOU THE RIGHT TO
      Form, join, or assist a union
      Choose representatives to bargain with us on your behalf
      Act together with other employees for your benefit and protection
      Choose not to engage in any of these protected activities.

 WE WILL NOT coercively interrogate you about your union sympathies.
 WE WILL NOT give you the impression that we are engaged in surveillance of your
union or other protected concerted activities.
 WE WILL NOT inform you or imply to you that employees who support Shopmen’s
Local Union No. 576 (the Union) will be laid off.
 WE WILL NOT threaten you with reprisals if you support or show support for the
Union or any other labor organization.
  WE WILL NOT threaten you with unspecified reprisals for wearing union insignia.
  WE WILL NOT instruct you to remove union insignia.
  WE WILL NOT instruct you to remove prounion photographs from social media.
  WE WILL NOT deny your requests for union representation at interviews that you
reasonably believe can result in discipline.
  WE WILL NOT discriminate against you for supporting the Union by delaying your
performance reviews and wage increases, suspending you, assigning you to
undesirable work, or denying you overtime.
  WE WILL NOT change your terms and conditions of employment by delaying your
performance reviews and wage increases, mandating overtime, or removing unit
work and transferring it to supervisors, or otherwise change your terms and
conditions of employment without first notifying the Union and giving it an
opportunity to bargain.
   WE WILL NOT refuse to bargain collectively with the Union by failing and refusing
to furnish it with requested information that is relevant and necessary to the Union’s
performance of its functions as the collective-bargaining representative of our unit
employees.
   WE WILL NOT fail to bargain with the Union as the exclusive representative of our
employees in the bargaining unit by refusing to bargain regarding the retroactivity
of pay increases conferred in 201$.
   WE WILL NOT in any like or related manner interfere with, restrain, or coerce you
 in the exercise of the rights listed above.
    WE WILL make Dennis Bush, William Hudson, and employees who were not timely
 provided their performance evaluations and wage increases whole for any loss of
 earnings and other benefits suffered as a result of our unlawful conduct, plus interest.
    WE WILL compensate employees who were not timely provided their performance
 evaluations and wage increases, and Dennis Bush and William Hudson, for the
 adverse tax consequences, if any, of receiving lump-sum backpay awards, and WE
 WILL file with the Regional Director for Region 3, within 21 days of the date the
  amount of backpay is fixed, either by agreement or Board order, a report allocating
  the backpay awards to the appropriate calendar years for these individuals.
    WE WILL, within 14 days from the date of the Board’s Order, remove from our files
  any reference to the unlawful suspension of Dennis Bush, and WE WILL, within 3
  days thereafter, notify him in writing that this has been done and that the suspension
  will not be used against him in any way.
    WE WILL, within 14 days from the date of the Board’s Order, remove from Dmytro
  Ruby’s 2018 evaluation the language that he should focus on work, and WE WILL,
  within 3 days thereafter, notify him in writing that this has been done.
   WE WILL  rescind our unlawful unilateral removal of unit work and restore the status
 quo ante with respect to any reductions in the work performed by unit employees
 due to the unlawful employment of supervisors to perform unit work.
   WE WILL, before implementing any changes in wages, hours, or other terms and
 conditions of employment of unit employees, notify and, on request, bargain with
 the Union as the exclusive collective-bargaining representative of our employees in
 the following bargaining unit:


                                             2
   All full-time and regular part-time janitors, welders, machine operators,
   maintenance mechanics, fitters, assemblers, painters, machinists, leadmen and
   shipping and receiving clerks employed by the Respondent at its facility located
   at 2555 Walden Avenue, Buffalo, New York 14225, but excluding office clerical
   employees, guards, professional employees, and supervisors as defined in the
   Act.

  WE WILL, on request, bargain with the Union regarding the retroactivity of pay
increases conferred in 2018.
  WE WILL provide the Union with the information that it requested since on about
May 24, 2018, regarding the dates of performance reviews and wage increases to
nonunit employees.

                                    WENIT CoRPoRATIoN

 The Board’s decision can be found at www.nlrb.gov/case/03-CA-212225 or by using the QR code below.
Alternatively, you can obtain a copy of the decision from the Executive Secretary, National Labor Relations
Board, 1015 Half Street, S.E., Washington, D.C. 20570, or by calling (202) 273-1940.




                                                     3
                  UMTED STATES COURT OF APPEALS
                FOR THE DISTRICT OF COLUMBIA CIRCUIT

WENDT CORPORATION

                   Petitioner/Cross-Respondent
           v.                                           Nos. 20-1319
                                                             20-1328
NATIONAL LABOR RELATIONS BOARD

                   Respondent/Cross-Petitioner


                          CERTIFICATE OF SERVICE

      I hereby certify that on March 7, 2022, I electronically filed the foregoing

document with the Clerk of the Court for the United States Court of Appeals for

the District of Columbia Circuit using the appellate CM/ECF system. I further

certify that the foregoing document was served on all parties or their counsel of

record through the appellate CMJECF system.


                                       /s/Ruth E. Burdick
                                       Ruth E. Burdick
                                       Deputy Associate General Counsel
                                       National Labor Relations Board
                                        1015 Half St., S.E.
                                       Washington, D.C. 20570

Dated at Washington, D.C.
this 7th day of March 2022